14‐1612‐ag 
     Eastern Queens Alliance, Inc. v. Fed. Aviation Admin. 
      
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                    
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  23rd  day  of  December,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  RALPH K. WINTER, 
 7                           BARRINGTON D. PARKER, 
 8                           RAYMOND J. LOHIER, JR., 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          EASTERN QUEENS ALLIANCE, INC., 
13    
14                                           Petitioner, 
15    
16                                   v.                                          No. 14‐1612‐ag 
17    
18          FEDERAL AVIATION ADMINISTRATION, 
19          MICHAEL HUERTA, Administrator, Federal 
20          Aviation Administration,  
21
22                                           Respondents, 
23    
 1         THE PORT AUTHORITY OF NEW YORK  
 2         AND NEW JERSEY, 
 3                                          Intervenor. 
 4         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 5          
 6         FOR PETITIONER:                  CLYDE VANEL, Vanel Law Firm, P.C., Cambria 
 7                                          Heights, NY. 
 8    
 9         FOR RESPONDENTS:  MARK R. HAAG (Sam Hirsch, Acting Assistant 
10                           Attorney General, Mary Gabrielle Sprague, on the 
11                           brief), United States Department of Justice, 
12                           Washington, D.C. 
13                            
14                           Lisa A. Holden, Office of the Chief Counsel, 
15                           Federal Aviation Administration, Washington, 
16                           D.C. 
17    
18         FOR INTERVENOR:           Megan Lee, Carlene McIntyre, Arnold Kolikoff, 
19                                   The Port Authority of New York and New Jersey, 
20                                   New York, NY. 
21    
22         Petition for review of an order of the Federal Aviation Administration 
23   (“FAA”). 
24         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
25   AND DECREED that the petition for review is DENIED.  
26         This petition for review arises from runway modifications at John F. 
27   Kennedy International Airport that the Port Authority of New York and New 
28   Jersey is implementing to comply with congressionally mandated runway safety 
29   area requirements (the “Project”).  Eastern Queens Alliance (“EQA”) seeks 
30   review of the FAA’s March 10, 2014 decision to approve the Port Authority’s 
31   environmental assessment (“EA”) of the Project, issue a Finding of No Significant 
32   Impact (“FONSI”) and Record of Decision, and accordingly decline to prepare an 
                                              2
 1   environmental impact statement (“EIS”).  We assume the parties’ familiarity with 
 2   the facts and record of the prior proceedings, to which we refer only as necessary 
 3   to explain our decision to deny the petition. 
 4         Under the National Environmental Policy Act, 42 U.S.C. § 4321 et seq., 
 5   federal agencies must prepare an EIS for “major Federal actions significantly 
 6   affecting the quality of the human environment.”  42 U.S.C. § 4332(2)(C).  “[I]f 
 7   the agency is uncertain whether the impacts rise to the level of a major federal 
 8   action requiring an EIS, the agency must prepare an [EA].”  Nat’l Audubon Soc’y 
 9   v. Hoffman, 132 F.3d 7, 12 (2d Cir. 1997) (citing 40 C.F.R. §§ 1501.3, 1501.4, 
10   1508.9).  An EA “[b]riefly provide[s] sufficient evidence and analysis for 
11   determining whether to prepare an [EIS] or a finding of no significant impact.”  
12   40 C.F.R. § 1508.9(a)(1).  Where, as here, the agency concludes on the basis of the 
13   EA not to prepare an EIS, the agency issues a FONSI.  40 C.F.R. §§ 1501.4(e), 
14   1508.9(a)(1).  In reviewing an agency’s decision not to prepare an EIS, we 
15   consider: (1) “whether the agency took a ‘hard look’ at the possible effects of the 
16   proposed action,” and (2) “if the agency has taken a ‘hard look,’ . . . whether the 
17   agency’s decision was arbitrary or capricious.”  Nat’l Audubon Soc’y, 132 F.3d at 
18   14; see also 5 U.S.C. § 706(2)(A). 
19         EQA argues that a number of alleged omissions and flawed analyses in the 
20   EA demonstrate that the FAA failed to take the required “hard look” at the 
21   possible effects of the Project and that its decision not to prepare an EIS was 
22   arbitrary and capricious.  We understand the concerns expressed by members of 
23   certain communities near the airport.  Each of EQA’s objections, however, was 
24   either forfeited because it was not brought to the agency’s attention during the 
25   public comment period, Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 764‐65 
26   (2004), or is unfounded based on our review of the record. 
                                               3
1         We have considered EQA’s remaining arguments and conclude that they 
2   are without merit.  For the foregoing reasons, the petition for review is DENIED. 
3          
4                                         FOR THE COURT: 
5                                         Catherine O’Hagan Wolfe, Clerk of Court 
6          




                                            4